 



Exhibit 10.6

CO-PACK AGREEMENT

     THIS CO-PACK AGREEMENT (“Agreement”) is dated and effective as of June 27,
2005 (“Effective Date”), by and between Dean Foods Company (“Dean”), a
corporation organized and existing under the laws of the State of Delaware, and
TreeHouse Foods, Inc. (“TreeHouse”), a corporation organized and existing under
the laws of the State of Delaware.

RECITALS

     WHEREAS, Dean, through its subsidiaries, operates the Specialty Foods
Group, Mocha Mix®, Second Nature®, and food service dressings businesses (the
“Transferred Businesses”);

     WHEREAS, the Board of Directors of Dean has determined that it would be
advisable and in the best interests of Dean and its stockholders for Dean to
transfer and assign, or cause to be transferred and assigned, to TreeHouse the
business, operations, assets and liabilities related to the Transferred
Businesses;

     WHEREAS, the date on which the above transaction is to become effective is
referred to as the “Distribution Date” as defined in that certain Distribution
Agreement between Dean and TreeHouse, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Distribution Agreement”);

     WHEREAS, following the Distribution Date, Dean desires to obtain a supply
of imitation sour cream and dip products as more fully described on Exhibit A,
which is attached to and made a part of this agreement (the “Dean Products”) and
TreeHouse desires to supply the Dean Products to Dean under the terms of this
Agreement; and

     WHEREAS, following the Distribution Date, TreeHouse desires to obtain a
supply of Mocha Mix® and Second Nature® products as more fully described on
Exhibit B, which is attached to and made a part of this agreement (the
“TreeHouse Products” and, together with the Dean Products, the “Products”) and
Dean desires to supply the TreeHouse Products to TreeHouse under the terms of
this Agreement;

     NOW, THEREFORE, for and in consideration of the mutual promises and
covenants set forth herein, and intending to be legally bound, the parties do
hereby agree as follows:

     1. Defined Terms. When used in this Agreement, the following terms shall
have the following meanings:

     a. “Co-Packer” shall mean: (i) Dean, when the Products to be co-packed are
TreeHouse Products and (ii) TreeHouse, when the Products to be co-packed are
Dean Products.

     b. “Buyer” shall mean: (i) TreeHouse, when the Products to be co-packed are
TreeHouse Products and (ii) Dean, when the Products to be co-packed are Dean
Products.

1



--------------------------------------------------------------------------------



 



     2. Purchase and Sale of Products. Throughout the Term of this Agreement,
and subject to the terms and conditions set forth herein, Buyer shall place
orders with Co-Packer, and Co-Packer shall sell and deliver to Buyer, quantities
of the Products.

     3. Term. The term of this Agreement shall commence on the Effective Date
and shall continue in effect (a) with respect to the Dean Products, for a period
of twenty-four (24) months and (b) with respect to the TreeHouse Products, until
July 31, 2005 (subject to an extension until September 30, 2005 if due to
unforeseen circumstances the transition of production at the City of Industry
South plant facility cannot be completed by July 31, 2005) (the “Term”).

     4. Orders; Delivery; Transfer of Title.

          a. Orders. Buyer shall submit orders for Products to Co-Packer
pursuant to such terms, conditions and procedures as may be mutually and
reasonably agreed upon by the parties, including procedures to be utilized for
canceling or modifying any such orders after submittal. Without limiting the
generality of the foregoing, it is specifically understood and agreed that if
Buyer cancels or modifies a previously submitted order, then Buyer shall be
obligated to purchase any and all Products so ordered which Co-Packer has
commenced to manufacture, or for which Co-Packer has acquired ingredients,
materials or packaging which may not otherwise be reasonably used in the normal
course of Co-Packer’s operations, at the time of such cancellation or
modification. All purchase orders shall be subject to acceptance by Co-Packer,
shall be in a form reasonably acceptable to both parties and shall clearly
indicate the amount and kind of Products desired as well as the desired
pick-up/delivery date.

          b. Delivery. Co-Packer shall deliver the Products as directed by
Buyer. For the avoidance of doubt, Buyer shall also have the right to pick up
the products at Co-Packer’s facility.

          c. Transfer of Title to Products. Property, title and risk of loss
with respect to all Products sold hereunder shall pass from Co-Packer to Buyer
upon the earlier of (i) tender of possession to Buyer, if Buyer receives
shipment of Products at Co-Packer’s designated facility, or (ii) tender of
possession to a carrier, if Products are delivered by a carrier arranged or
approved by Buyer.

     5. Prices; Payment Terms.

          a. Prices. Prices for Products ordered by Buyer shall be calculated as
set forth on Schedule 5(a) attached hereto. Buyer shall have the right to audit
Co-Packer’s cost records (as they relate to the Products co-packed for Buyer)
from time to time in order to verify Co-Packer’s cost, and Co-Packer agrees to
provide Buyer with all cost-related information Buyer may reasonably request in
order to perform such audits.

          b. Payment Terms. Co-Packer will issue invoices to Buyer for all
Products purchased hereunder, and Buyer shall pay all invoices received from
Co-Packer (without deduction or set-off) pursuant to this Agreement in full
within twenty-one (21) days of receipt thereof.

2



--------------------------------------------------------------------------------



 



          c. Non-Payment. In addition to any other rights and remedies Co-Packer
may have with respect to Buyer’s failure to fully and timely pay any amounts due
hereunder, any amounts not paid when due shall be subject to an interest charge
of one and one-half percent (1 1/2%) per month computed from the applicable due
date, or the maximum rate legally permitted, whichever is less.

     6. Warranties.

          a. Co-Packer’s Warranties. Co-Packer represents and warrants to Buyer
that (i) all Products provided to Buyer pursuant to this Agreement shall be
produced and packaged in accordance with the Federal Food, Drug and Cosmetic
Act, as amended (the “FDA Act”) and all other applicable federal, state and
local laws, rules and regulations; (ii) no Products provided to Buyer pursuant
to this Agreement shall be an article which may not, under the applicable
provisions of the FDA Act, be introduced into interstate commerce; (iii) all
packaging material utilized in connection with the Products provided to Buyer
pursuant to this Agreement shall be free of any poisonous or deleterious
substance which may make the Products enclosed therein fail to conform to clause
(i) or (ii) of this paragraph; and (iv) Co-Packer shall conduct tests reasonably
necessary to ensure that the Products provided to Buyer pursuant to this
Agreement are safe for human consumption and conform to the requirements of this
Agreement when delivered to Buyer.

          b. DISCLAIMER OF WARRANTIES. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
IN THIS AGREEMENT, NEITHER CO-PACKER NOR ANY OF ITS DIRECT OR INDIRECT
SUBSIDIARIES OR AFFILIATED ENTITIES MAKES ANY, AND HEREBY DISCLAIMS ALL, OTHER
WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED
WARRANTY OF FITNESS FOR ANY PURPOSE.

          c. Labeling Elements. Notwithstanding any other provision set forth in
this Agreement, it is specifically understood and agreed that all labels
utilized in connection with the Products, including but not limited to the
design, content, wording, artwork, label features, batch codes, date codes,
logos, trademarks (registered and unregistered), service marks, trade names and
trade dress set forth thereon (as such may be changed from time to time,
“Labeling Elements”) shall be prescribed by Buyer, and Buyer shall be solely
responsible therefor, including but not limited to their compliance with all
applicable federal, state and local laws, rules and regulations. Buyer is, and
shall at all times during the Term remain, the exclusive owner of all rights to
the use of any and all designs, logos, trademarks (registered or unregistered),
service marks, trade names and trade dress included within the Labeling
Elements. For the Term of this Agreement, Buyer grants to Co-Packer a
non-exclusive royalty-free license, without the right to sublicense, to use all
Labeling Elements in connection with Co-Packer’s manufacturing, packaging and
sale of Products to Buyer in accordance with the terms of this Agreement.

          d. Compliance With Laws. Each party shall comply with all federal,
state and local laws, rules and regulations that apply to its performance
hereunder, including without limitation, possessing and maintaining all
necessary permits and licenses.

     7. Indemnities.

3



--------------------------------------------------------------------------------



 



          a. Co-Packer Indemnity. Co-Packer shall indemnify, defend and hold
harmless Buyer and each of its subsidiaries and affiliated entities, and the
officers, directors, employees, agents, representatives, shareholders,
predecessors, successors and assigns of each of them, from and against any and
all claims, demands, causes of action, damages, losses, liabilities, judgments,
costs, fees and expenses (including, without limitation, reasonable costs and
expenses of investigation and settlement and reasonable attorneys’ fees and
expenses) (collectively, “Losses”), to the extent arising out of or relating to
any breach by Co-Packer of its representations, warranties, covenants or
obligations set forth in this Agreement. Such indemnification obligations shall
survive the expiration or termination of this Agreement.

          b. Buyer Indemnity. Buyer shall indemnify, defend and hold harmless
Co-Packer and each of its subsidiaries and affiliated entities, and the
officers, directors, employees, agents, representatives, shareholders,
predecessors, successors and assigns of each of them, from and against any and
all Losses, to the extent arising out of or relating to (i) any breach by Buyer
of its representations, warranties, covenants or obligations set forth in this
Agreement, (ii) the handling of Products after title to such Products has passed
to Buyer pursuant to the terms of this Agreement, (iii) the distribution, sale,
advertisement, storage or transportation of the Products, or (iv) any Labeling
Elements (including but not limited to any claims of infringement relating
thereto). Such indemnification obligations shall survive the expiration or
termination of this Agreement.

     8. Force Majeure. Any delays in or failure of performance by any party
hereto, other than the payment of money, shall not constitute a default
hereunder if and to the extent such delays or failures of performance are caused
by occurrences beyond the reasonable control of such party, including, but not
limited to: acts of God or the public enemy; expropriation or confiscation of
facilities; compliance with any order or request of any governmental authority;
acts of war; riots or strikes or other concerted acts of personnel; power
failure; or any causes, whether or not of the same class or kind as those
specifically named above, which are not within the reasonable control of such
party. Such party’s obligations shall be suspended, without liability to the
other party, to the extent of such inability to perform; provided, however that
a party shall not be relieved of its obligation to make payments as and when
due.

     9. Confidentiality. The specific terms and conditions of this Agreement and
any information conveyed or otherwise received by or on behalf of a party in
conjunction herewith are confidential and are subject to the terms of the
confidentiality provisions of the Distribution Agreement.

     10. Termination Due To Breach or Financial Condition.



  (a)   This Agreement may be terminated:

               (i) by either party upon written notice if the other party
becomes insolvent, files or has filed against it a petition under any chapter of
the United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (or any similar
petition under any insolvency law of any jurisdiction), proposes any
dissolution, liquidation, composition, financial reorganization or
recapitalization with creditors, makes an assignment or trust mortgage for the
benefit of creditors, or if a receiver, trustee, custodian or similar agent is
appointed or takes possession with respect to any property or business of such
party; and

4



--------------------------------------------------------------------------------



 



               (ii) by either party at any time upon any material breach by the
other party of the terms of this Agreement which remains uncured thirty
(30) days following written notice of such breach.

          (b) Termination of this Agreement shall not release either party from
any obligation accrued prior to the date of such termination or from any
obligations continuing beyond the termination of this Agreement.

     11. Equipment. During the term of this Agreement, TreeHouse shall maintain
any equipment or other property of Dean relating to the services provided
hereunder which is in TreeHouse’s control or possession and which is not a
Transferred Asset under the Distribution Agreement (“Dean Equipment”) in good
operating condition, ordinary wear and tear excepted. TreeHouse shall be
responsible for loss or damage to any Dean Equipment while under the control of
TreeHouse. In addition, TreeHouse shall not use any Dean Equipment to
manufacture products for sale to a third party other than Dean. Upon termination
of this Agreement, TreeHouse shall be obligated to return to Dean, as soon as
reasonably practicable, all Dean Equipment.

     12. Independent Contractors. The parties are providing the services
pursuant to this Agreement as independent contractors and the parties hereby
acknowledge that they do not intend to create a joint venture, partnership or
any other type of agency between them.

     13. Assignment. This Agreement shall not be assignable by either party
hereto without the prior written consent of the other party hereto. When duly
assigned in accordance with the foregoing, this Agreement shall be binding upon
and shall inure to the benefit of the assignee.

     14. Miscellaneous.

          a. Governing Laws. This Agreement shall be governed by and interpreted
in accordance with the substantive laws of the State of Delaware.

          b. Waiver. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party or parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently given
for the purposes of this Agreement if, as to any party, it is in writing signed
by an authorized representative of such party. The failure of any party to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, or in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

          c. No Consequential Damages. Notwithstanding any other provision set
forth in this Agreement, in no event (including, without limitation, any
termination of this Agreement with or without cause) will either party be liable
to the other party for any indirect, special or consequential damages whatsoever
(including, without limitation, lost profits) arising out of or relating to this
Agreement or either party’s performance under this Agreement.

5



--------------------------------------------------------------------------------



 



          d. Entire Agreement; Amendments. This Agreement, including the
Exhibits referred to herein and therein and the documents delivered pursuant
hereto and thereto, constitute the entire agreement between the parties with
respect to the subject matter contained herein or therein, and supersede all
prior agreements, negotiations, discussions, understandings, writings and
commitments between the parties with respect to such subject matter. This
Agreement shall not be amended, modified or supplemented except by a written
instrument signed by an authorized representative of each of the parties.

          e. Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such a manner as to be effective and valid under applicable
law, but in case any one or more of the provisions contained herein shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.

          f. Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed given upon (i) a
transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
business day or if delivered by hand the following business day), (ii) confirmed
delivery of a standard overnight courier or when delivered by hand or (iii) the
expiration of five business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

If to Dean, to:

Dean Foods Company
2515 McKinney Avenue
Suite 1200
Dallas, Texas 75201
Telephone: (214) 303-3413
Fax: (214) 303-3853
Attention: General Counsel

with a copy (which shall not constitute effective notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP
2445 M Street, N.W.
Washington, D.C. 20037
Telephone: (202) 663-6000
Fax: (202) 663-6363
Attention: Erika L. Robinson

If to TreeHouse, to:

TreeHouse Foods, Inc.
857-897 School Place

6



--------------------------------------------------------------------------------



 



P.O. Box 19057
Green Bay, Wisconsin 54307
Telephone: (920) 497-7131
Fax: (920) 497-4604
Attention: General Counsel

with a copy (which shall not constitute effective notice) to:

Winston and Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601
Telephone: (312) 558-5600
Fax: (312) 558-5700
Attention: Bruce A. Toth

Either party may, by written notice to the other parties, change the address or
the party to which any notice, request, instruction or other documents is to be
delivered.

          g. Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by and delivered to each
of the parties.

[signature page follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Co-Pack Agreement
to be executed by their proper and duly authorized officers as of the date first
set forth above.

              DEAN FOODS COMPANY
 
       
 
  By:   /s/ Edward F. Fugger
 
            Name: Edward F. Fugger     Title: Vice President – Corporate
Development
 
            TREEHOUSE FOODS, INC.
 
       
 
  By:   /s/ Thomas E. O’Neill
 
            Name: Thomas E. O’Neill     Title: Senior Vice President

8